Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-4, 6, 8-11, 13, 15-18 and 20 are pending.  Claims 5, 12 and 19 are canceled.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4. 6. 8-11, 13, 15-18 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 8 and 15 recite the term “media content data.”  The instant Specification is silent to this feature.  Therefore, the limitations are considered New Matter.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 6, 8-11, 13, 15-18 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claim(s) recite(s) obtaining, by a terminal, data associated with a transaction from a server, wherein the data comprises: data associated with a plurality of displaying groups, [[and]] media content data associated with a plurality of displaying objects, wherein each of the displaying groups comprises one or more displaying objects among the plurality of displaying objects a plurality of group identifiers and a plurality of group displaying probabilities respectively associated with the displaying groups, and a plurality of object identifiers and a plurality of object displaying probabilities respectively associated with the displaying objects; subsequent to the obtaining the data associated with the transaction, detecting, by the terminal, that the transaction is triggered; sending, by the terminal via a gateway to the server, a data modification request; receiving, by the terminal from the server via the gateway, modified data, wherein the modified data comprises: a first Hyper Text Transfer Protocol (HTTP) message comprising a header that comprises a group identifier of at least one displaying group of the plurality of displaying groups and a group displaying update probability associated with the at least one displaying group, and a second HTTP message comprising a header that comprises an object identifier of at least one displaying object of the plurality of displaying objects and an object displaying update probability associated with the at least one displaying object; updating, by the terminal, the group displaying probabilities and the object displaying probabilities based on the modified data; selecting, by the terminal responsive to the detecting, a displaying group from the data associated with the transaction based on the updated group displaying probabilities; SMRH:4839-8314-6701.3-2 50GL-286913Application No.: 16/266,816 Attorney Docket No.: 50GL-286913 selecting, by the terminal, a displaying object in the selected displaying group for display based on the updated object displaying probabilities; and displaying, by the terminal, media content data associated with the selected displaying object. The claims are drawn to retrieving, sending, receiving and displaying transaction data “by a terminal.”  The limitations, under its broadest reasonable interpretation, covers a fundamental economic practice and/or a commercial or legal interaction is advertising, marketing or sales activities or behaviors.  If a claim limitation, under its broadest reasonable interpretation, covers a fundamental economic practice and/or a commercial or legal interaction is advertising, marketing or sales activities or behaviors, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  
This judicial exception is not integrated into a practical application.  The claim only recites one additional element.  A terminal is being used to perform the obtaining, sending, receiving, selecting and displaying steps.  The obtaining, sending, and receiving steps are recited at a high level of generality and amounts to data gathering, which is a form of insignificant extra-solution activity.  The terminal merely automates the selecting and displaying steps.  This additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 indicates that storing and retrieving information in memory is recognized by the courts to be computer functions that are considered as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.  Accordingly, this conclusion is supported under the Berkheimer memo.  
The dependent claims are only further narrowing the abstract idea.  Therefore, claims are not patent eligible.  


Response to Arguments
Applicant's arguments filed 12/22/2020 have been fully considered but they are not persuasive. 
Applicant mentions the DDR Holding court decision.  In DDR Holdings, the Federal Circuit decided that although the patent claims at issue there involved conventional computers and the Internet, the claims addressed the problem of retaining website visitors who, if adhering 
Applicant argues “The Examiner does not provide any reason that ‘retrieving data using a server and displaying data’ is a ‘fundamental economic practice and/or commercial or legal interaction.”  Paragraph 0002 of the instant invention recites that the application is drawn to a transaction displaying method and device.  Under the 2019 PEG, “fundamental economic principles or practices,” which describe subject matter relating to the economy and commerce, are considered to be a “certain method of organizing human activity.” According to the 2019 PEG, “fundamental economic principles or practices” include hedging, insurance, and mitigating risk. The term “fundamental” is not used in the sense of necessarily being “old” or “well-known,” 24 although being old or well-known may indicate that the practice is “fundamental.”
MPEP 2106.04(a)(2)(I) provides examples of “fundamental economic principles or practices.” Additional examples of “fundamental economic practices or principles” not discussed in this MPEP section include:
• local processing of payments for remotely purchased goods, Inventor Holdings, LLC v. Bed Bath & Beyond, Inc.;26

• placing an order based on displayed market information, Trading Technologies Int’l, Inc. v. IBG LLC .
Examples of subject matter where the commercial or legal interaction is advertising, marketing or sales activities or behaviors include: 
• using advertising as an exchange or currency, Ultramercial, Inc. v. Hulu, LLC;33 
• offer-based price optimization, which pertains to marketing, OIP Techs., Inc. v. Amazon.com, Inc.;34 and 
• structuring of a sales force or marketing company, which pertains to marketing or sales activities or behaviors, In re Ferguson.
Applicant argues “a person of skill in the art would have understood that a human cannot perform such a two-step process of obtaining data and that such a process is unheard of in conventional economic /commercial practices and only arises in computer technology.  The Examiner has not argued that the instant claims fall under the Mental Processes grouping of abstract ideas.
Applicant argues “the Examiner does not assert that any specific claim limitations in the dependent claims recite certain methods of organizing human activity.”  The Examiner stated that, the dependent claims are only further narrowing the abstract idea.  There are no additional elements in the dependent claims so they fall under the same analysis as the independent claims.
Applicant mentions the Finjan Inc. court decision.  The Finjan decision confirms that software-based innovations can make “non-abstract improvements to computer technology” behavior-based” approach to virus scanning was pioneered by Finjan and is disclosed in the ’844 patent’s specification. In contrast to traditional “code-matching” systems, which simply look for the presence of known viruses, “behavior-based” scans can analyze a downloadable’s code and determine whether it performs potentially dangerous or unwanted operations—such as renaming or deleting files. Because security profiles communicate the granular information about potentially suspicious code made available by behavior-based scans, they can be used to protect against previously unknown viruses as well as “obfuscated code”—known viruses that have been cosmetically modified to avoid detection by code-matching virus scans.  The security profile approach also enables more flexible and nuanced virus filtering.
Applicant argues “the limitations of the claims of this Application do impose meaningful limits on the downloading of content for display to a user.”  The obtaining, sending, and receiving steps are recited at a high level of generality and amounts to data gathering, which is a form of insignificant extra-solution activity.  The terminal merely automates the selecting and displaying steps.  This additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
Applicant argues “the Examiner concedes that the claims are novel and non-obvious in light of the prior art by raising no prior-art rejections in the current Office Action.”  Novelty and non-obviousness, however, have no bearing on whether a claim recites an abstract idea. Indeed, the Federal Circuit has made this clear -rejecting an argument substantially similar to Appellants' in Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014) ("We do not agree.., that the addition of merely novel or non-routine components to the claimed idea necessarily turns an abstraction into something concrete."). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nikolaev et al. (2015/0112785) disclosed a virtual vault that displays reward graphics for a number of rewards to a user.
Tian Kun (CN105045895(A)) discloses displaying promotional content to a user dependent on how often the user has visited the Internet page.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMICA L NORMAN whose telephone number is (571)270-1371.  The examiner can normally be reached on Mon-Thur 9:30am-8p EST, with Fri off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached on (571) 272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 


SAMICA L. NORMAN
Primary Examiner
Art Unit 3697



/SAMICA L NORMAN/            Primary Examiner, Art Unit 3697